DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 97-98 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 97-98, depend on claim 93, recite fluorosurfactant is ionic and anionic while claim 93 already recites anionic fluorosurfactant. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 93, 96-102 and 111-116 are rejected under 35 U.S.C. 103 as being unpatentable over Dumain et al. (US 2002/0001677, herein “Dumain”) in view of Meng et al. (WO 2012/145078 A1, herein “Meng”).
Regarding claims 93, 96-101, 111, 112, 114 and 115-116, Dumain is directed to a powder coating composition comprising a polyester resin including carboxyl and hydroxyl functionality, a glycidyl-containing acrylic copolymer, and a blocked polyisocyanate (page 1, paragraphs [0008-0009]).  The polyester resin and acrylic copolymer read on the polymeric resin of the instant claims while the blocked polyisocyanate reads on the cross-linker.
Dumain discloses that “Such a composition is applied to a substrate” (page 4, paragraph [0034]).
Nothing in the reference requires the presence of PVDF or fluoropolymer, and so the limitation is considered to be met.
In the embodiment of the Example, the coating comprises 1 wt% of a flow additive (page 3, paragraph [0033]) and may be applied at a thickness of 2.5 mil (paragraph 0034), i.e. about 64 m, which meet the claimed thickness.
Although Dumain et al. teach the addition of a flow additive to lower surface tension (page 3, paragraph [0022]), the reference does not teach the addition of an anionic fluorosurfactant.
Meng et al. is directed to anionic fluorochemical surfactants (page 3, lines 15-17) for imparting surface effects to coating compositions (page 1, lines 4-6).  The surfactant 
While the surfactant of Meng et al. is "typically" used in a liquid formulation (page 10, lines 3-9), it may also be used in dry coatings (page 12, lines 18-23).
It would have been obvious to use the surfactant of Meng et al. as the flow additive in the coating composition of Dumain et al. to impart improved surface effects with less fluorinated starting material while still lowering the surface tension of the composition.  Furthermore, it would have been obvious because the courts have held that the selection of a known material (e.g. the fluorochemical surfactant of Meng et al.) based on its suitability for its intended use (e.g. lowering surface tension of coating composition) supported a prima facie obviousness determination.
Dumain in view of Meng do not disclose the presence of a liquid carrier (water) in the precursor to make the powder coated article as recited in the instant claims.
Although Dumain in view of Meng does not disclose the presence of a liquid carrier (water) in the precursor to make the powder coated article, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed addition of water to the prescursor composition to make the powder coated article, and given that Dumain in view of Meng meets the requirements of the claimed article, Dumain in view of Meng clearly meet the requirements of the present claim.
While there is no disclosure that the article is a dirt repellant article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. dirt repellant article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article 
Regarding claim 102, 108 and 113, Dumain discloses that “Pigments may be included in an amount preferably from 0.1 to 50 percent by weight” (page 3, paragraph [0026]). This converts to 1 part fluorosurfactant per 0.1 to 50 parts pigment. Thus the amounts of fluorosurfactant based on the amount of pigment may be calculated:
Minimum amount fluorosurfactant: (1 parts fluorosurfactant*100 total parts)/70 parts pigment = 1.4 % by weight fluorosurfactant based on the amount of pigment.
Maximum amount fluorosurfactant: (1 parts fluorosurfactant*100 total parts)/0.1 parts pigment = 1000 % by weight fluorosurfactant based on the amount of pigment.
The range of from 1.4 to 1000% by weight fluorosurfactant based on the amount of pigment overlaps the instantly claimed range.
Dumain in view of Meng and the claims differ in that Lin does not teach the exact same amount of fluorosurfactant as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of fluorosurfactant taught by Dumain in view of Meng substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Claims 103 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 93, and further in view of Chemours (Capstone FS-66 Technical Information, 11/2016, pp. 1-2).
Dumain in view of Meng does not disclose, however, that the fluorosurfactant has a melting temperature and pH as recited in the instant claim.
Chemours cures the deficiency in Dumain in view of Meng by teaching that “Capstone™ FS-66 is an anionic fluorosurfactant” (Description, page 1) which act as “anti-smearing agent for inks” (Applications, page 1).
Chemours teaches that the pH is from 1-5 and the melting point is from 50-70 degrees C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the Capstone™ FS-66 fluorosurfactant of Chemours as the anionic fluorosurfactant in Lin. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to improve the anti-smearing properties of the composition of Dumain in view of Meng, as the composition comprises pigment, as taught by Chemours.
Further, Capstone FS-66 is one of a limited number of anionic fluorosurfactants and therefore its selection would have had a reasonable expectation of success.

Response to Arguments

Applicant's arguments filed 09/22/2020 have been fully considered but they are not persuasive.
The 35 U.S.C. §112, 1st and 2nd paragraphs, rejection(s) of present claims have been withdrawn due to Applicant’s amendment.
Applicant argues that Dumain fails to teach or suggest that the powder coatings have any dirt repellant properties. It is agreed that Dumain is silent regarding the powder coatings have any dirt repellant properties. While there is no disclosure that the article is a dirt repellant article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. dirt repellant article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Applicant argues that they have demonstrated unexpected results with respect to use of anionic fluorosurfactant within the powder coating. However, it is noted that the data is not persuasive given that the data is not commensurate in scope with the scope of the present claim given that the examples disclose specific types and amounts of polymeric resin, cross-linker and a blend of liquid carrier and anionic fluorosurfactant while the present claim recites any amounts and types of polymeric resin, cross-linker and a blend of liquid carrier and anionic fluorosurfactant. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Applicant argues that Capstone FS-66 is cited within the current specification and therefore it is unclear to applicant if examiner is using knowledge gleaned from applicant disclosure. However, it is noted that the examiner is using MSDS of Capstone FS-66 which discloses to use such fluorosurfactant in order to improve the anti-smearing properties of the composition of Dumain in view of Meng, as the composition comprises pigment. Therefore, the examiner is not using applicant’s disclosure against applicant’s own claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR SHAH/Primary Examiner, Art Unit 1787